Citation Nr: 1123155	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  06-21 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial extraschedular evaluation in excess of 40 percent for fibromyalgia under 38 C.F.R. § 3.321.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1989 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD and granted service connection for fibromyalgia, rated 20 percent disabling.

In an August 2009 decision, the Board affirmed the denial of service connection for PTSD, and granted an increased, 40 percent schedular evaluation for fibromyalgia.  An evaluation in excess of 40 percent, based on extraschedular evaluation under 38 C.F.R. § 3.321, was denied.

The Veteran appealed the denial of service connection and the denial of entitlement to a yet higher extraschedular evaluation for fibromyalgia to the United States Court of Appeals for Veterans Claims, which in July 2010, based on a Joint Motion, vacated the Board's decision and remanded the matters for further consideration.  The grant of entitlement to a schedular 40 percent evaluation for fibromyalgia was not disturbed, and the RO has implemented that grant in an October 2009 decision.

The issues on appeal have been recharacterized to better reflect the allegations of the Veteran and current law, regulations, and legal precedent.  The issue of service connection for PTSD has been expanded to include all acquired psychiatric disorders.  As a layperson, the Veteran is not competent to identify a specific mental illness in making a claim, and so a claim for one condition is must be liberally construed as a claim of service connection for all currently diagnosed mental disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to the evaluation question, entitlement to TDIU must be considered as a possible avenue of entitlement to a 100 percent evaluation, in light of evidence of unemployment and allegations such is due to service connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of evaluation of fibromyalgia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A helicopter crash in September 1991 aboard the USS Peleliu while the Veteran was stationed aboard is verified.

2.  The Veteran is currently diagnosed with PTSD, and competent and credible medical opinions relate such to the verified helicopter crash.


CONCLUSION OF LAW

The criteria for service connection of PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The benefit sought on appeal is herein granted in full.  Accordingly, any error was committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The Veteran has submitted additional evidence directly to the Board, and has waived initial RO consideration of that evidence.  Further, in the interest of judicial economy and in compliance with the expressed desires of the Veteran, the Board has considered official Navy histories contained in databases maintained by VA for stressor verification purposes.

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has alleged numerous stressor events.  Among these is that in mid-September 1991, he was present at the crash of a helicopter aboard the USS Peleliu during Operation Desert Shield.  A review of official Navy records verifies that on September 12, 1991, there was in fact such a crash, and multiple crewmembers were killed.  Personnel records verify that the Veteran was stationed aboard the ship at that time.  His allegations are consistent with the facts and circumstances of his service.  Once independent verification of the stressor event has been submitted, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

VA treatment records from 1998 reveal that the Veteran sought treatment for mental health issues.  He was alternatively diagnosed with an adjustment disorder and an affect disorder, likely depression.

Several family members have submitted statements describing changes in the Veteran's behavior and demeanor following his active duty service.  A counselor at the Albuquerque Vet Center reported in September 2005 that the Veteran was having psychiatric issues and was assessed as having PTSD.

Current VA outpatient records reveal a diagnosis of PTSD.  A VA psychologist indicated such was related to "traumatic combat events" but did not specifically identify any stressor event.  Independently, a VA nurse practitioner diagnosed PTSD related in part to the Veteran's exposure to the helicopter crash in the Gulf.  The nurse practitioner's opinion was not signed by a doctor, and is therefore not a valid diagnosis for adjudication purposes.

However, the Veteran obtained a private psychiatric examination and records review from Dr. MLC in January 2011.  Dr. MLC reviewed the findings and opinion of the nurse practitioner, and agreed with them.  He diagnosed PTSD, and in adopting the findings of the VA provider, related such in part to the helicopter crash.  This doctor's opinion is valid for adjudication purposes.  Dr. MLC also opined that despite the various labels applied to the Veteran's psychiatric complaints over the years, the most appropriate diagnosis is PTSD, and has been at all times.

The evidence of record establishes a current diagnosis of PTSD, the occurrence of a verified stressor event, and a nexus between the diagnosis and stressor.   Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

The August 2009 Board decision regarding evaluation of fibromyalgia, in addition to assigning an increased 40 percent schedular evaluation, considered whether the schedular evaluation was inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board determined that such referral was not warranted, as "there are no manifestations of the Veteran's fibromyalgia that have not been contemplated by the rating schedule...."  The Veteran maintains, based on a report of VA examination, that certain other manifestations have not been considered.  Among the complaints alleged to have not been considered are malaise, night sweats, panic attacks, relationship problems, anger problems, memory loss, respiratory problems, and vision disturbances.  The Court has remanded the claim for an examination detailing all manifestations of fibromyalgia.  

In light of the need for remand, an opportunity is presented to correct a deficiency in the notice provided to the Veteran.  Complete notice must inform the Veteran of VA policies and procedures governing assignment of effective dates and disability evaluations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was not included in the August 2005 letter to the Veteran regarding his claim.  New, fully compliant notice should now be afforded the Veteran.

Further, in light of evidence of ongoing VA treatment, complete records should be obtained.  These records, as they likely contain information regarding current complaints related to fibromyalgia, are potentially relevant.

Following such development, entitlement to a referral for extraschedular evaluation must be specifically readjudicated, and entitlement to TDIU must be considered.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete and return such.

2.  Obtain updated VA treatment records from the VA medical center in Albuquerque, New Mexico, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA fibromyalgia examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must clearly identify all current symptoms and manifestations of service connected fibromyalgia.  Complaints of malaise, night sweats, panic attacks, relationship problems, anger problems, memory loss, respiratory problems, and vision disturbances should be specifically discussed and opinion provided as to whether any such are manifestations of fibromyalgia.  The examiner should comment on the impact of fibromyalgia on occupational functioning.

4.  Perform any necessary development and promulgate a rating decision implementing the above grant of service connection for PTSD, to include assignment of an appropriate evaluation.

5.  After completing the above steps, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


